Exhibit 10(xxxxx)

VOTING AGREEMENT

This VOTING AGREEMENT (together with any Attachments hereto, this “Agreement”),
dated as of January 17, 2008 is made and entered into by and among E*TRADE
INFORMATION SERVICES, LLC, a Delaware limited liability company (“E*TRADE”),
Access Worldwide Communications, Inc., a Delaware corporation (“Company”),
Shawkat Raslan (the “Director”). E*TRADE, Company and the Director are sometimes
referred to herein as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company and E*TRADE shall enter into a common stock purchase
agreement of even date pursuant to which E*TRADE shall purchase a certain number
shares of common stock, par value $0.01 in Company (the “Common Stock”), (the
“Common Stock Purchase Agreement”), and Access Worldwide (AWWC) Philippines,
Inc., a wholly-owned subsidiary of the Company (“Subsidiary”) shall enter into
an option to purchase agreement with E*TRADE (the “Transaction”); and

WHEREAS, the Director owns, beneficially and of record, 3,903,144 shares of
Common Stock (the “Shares”); and

WHEREAS, this Agreement is being entered into in order to create a binding
agreement of the Director to irrevocably vote all of his Shares in favor of
electing E*TRADE’s two (2) designees to the Board of Directors of Company (the
“Board”); and

WHEREAS, this Agreement is further being entered into to create a binding
agreement of the Company to permit observation at meetings of the Board by an
individual designated by E*TRADE; and

WHEREAS, as a condition to the execution and delivery of the Common Stock
Purchase Agreement, E*TRADE and Company have requested that the Director enter
into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement and intending to be legally bound hereby, the Parties agree as
follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings set forth in the Common Stock Purchase Agreement.

2. Election of Directors.

2.1. Voting of Shares. During the term of this Agreement, at every meeting of
the stockholders of the Company called, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of Company, Director (in his capacity as a stockholder of the Company) shall, or
shall cause the holder of record on any applicable record date to, vote all of
Director’s shares of Common Stock and any other voting securities eligible to
vote on the matter



--------------------------------------------------------------------------------

(collectively, the “Voting Securities”) for the candidates designated by E*TRADE
pursuant to the provisions of this Agreement. Director further agrees that he
will not vote any Voting Securities owned by Director or over which Director has
voting control, or take any action by written consent, or take any other action
as a stockholder of the Company, to circumvent the voting arrangements required
by this Agreement.

2.2. Number of Directors. The Board shall consist of such number of directors as
determined in accordance with the Bylaws of the Company, which shall not be more
than nine (9). The Parties shall use their best efforts to permit no amendment
of the Bylaws of the Company that would reduce the number of directors
constituting the Board below seven (7).

2.3. Designated Director. In elections of directors of the Company, the Director
(in his capacity as a stockholder of the Company) shall vote all of his Voting
Securities for the two (2) candidates for the Board from time to time designated
by E*TRADE (each a “E*TRADE Director” and together the “E*TRADE Directors”).
E*TRADE initially designates Michael Curcio and Greg Framke as the E*TRADE
Directors. The parties agree that it shall constitute a breach of this agreement
by the Company and the Director if, for any reason during the term of this
Agreement (other than a reason initiated by E*TRADE or an E*TRADE Director),
there are less than two (2) E*TRADE Directors of the Company.

2.4. Removal of Directors and Vacancies. The Director (in his capacity as a
stockholder) shall vote for the removal of an E*TRADE Director designated by
E*TRADE, and no such vote shall be effective, unless E*TRADE shall specify the
removal. If E*TRADE does specify the removal of an E*TRADE Director, the
Director agrees to vote all Voting Securities owned by them, or as to which they
have voting power, for the removal of such director or directors, as applicable.
If a vacancy occurs on the Board as the result of an E*TRADE Director no longer
serving on the Board, the Company or the Director shall cause a meeting to be
held at the earliest practicable date, at which meeting the Director shall vote,
pursuant to this Agreement, , for E*TRADE’s nominee.

2.5. Observation Rights. As long as E*TRADE owns a minimum of 2,200,000 shares
of Common Stock, the Company shall invite a representative of E*TRADE (as
designated by E*TRADE,) to attend all meetings of the Board and sub-committees
of the Board in a nonvoting observer capacity (an “Observer”) and, in this
respect, shall give such Observer copies of all materials that it provides to
its directors prior to meetings of the Company’s Board of Directors (the “Board
Book”) at the same time and in the same manner as provided to such directors;
provided, however, that such Observer shall agree to hold in confidence and
trust and to act in a fiduciary manner with respect to all information so
provided; and, provided further, that the Company reserves the right to withhold
any information and to exclude such Observer from any meeting or portion thereof
if access to such information or attendance at such meeting could adversely
affect the attorney-client privilege between the Company and its counsel, or
result in a conflict of interest. The Observer may delegate its rights to attend
the sub-committees to another individual, who shall also be referred to as an
“Observer.” If, for any reason during the term of this Agreement, there are less
than two (2) E*TRADE Directors, then E*TRADE shall appoint up to two
(2) additional representatives to become Observers.



--------------------------------------------------------------------------------

2.6. Shareholder Meetings. In the event that a meeting of the stockholders of
the Company is held, the Director (in his capacity as a stockholder) shall, or
shall cause the holder of record on any applicable record date to, appear at
such meeting or otherwise cause such Voting Securities to be counted as present
thereat for purposes of establishing a quorum. Except as provided in this
Agreement, Director shall not hereafter, unless and until this Agreement
terminates pursuant to Section 7 hereof, purport to grant any proxy or power of
attorney with respect to any of the Voting Securities or any options or other
rights to acquire shares of Company Stock (“Rights”), deposit any of the Voting
Securities or Rights into a voting trust or enter into any agreement (other than
this Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Voting Securities or Rights. Director further agrees not to
commit or agree to take any action inconsistent with any term or provision of
this Agreement. The foregoing undertakings shall be binding upon, and shall be
enforceable against, the heirs, executors, administrators, estates, personal
representatives and permitted successors and assigns of Director, as applicable.

3. Grant of Irrevocable Proxy Coupled with an Interest; Appointment of Proxy.

(a) Director (in his capacity as a stockholder) hereby irrevocably grants to
                                 and any other individual who shall hereafter be
designated by E*TRADE, Director’s proxy and appoints such individual as his
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of Director, to vote (in his capacity as a stockholder) to the extent
necessary to carry out the provisions of Section 2, Director ‘s Voting
Securities owned by Director or over which Director has voting control, or grant
a consent or approval in respect of such Voting Securities to the extent
necessary to carry out the provisions of Section 2, at any meeting of
stockholders of the Company or at any adjournment thereof or in any other
circumstances upon which his vote, consent, or other approval is sought.

(b) Director represents that any proxies heretofore given in respect of
Director’s Voting Securities are not irrevocable, and that any such proxies are
hereby revoked.

(c) Director hereby affirms that the proxy set forth in this Section 3 is
coupled with an interest and is irrevocable until such time as this Agreement
terminates in accordance with its terms. Director hereby further affirms that
the irrevocable proxy is given in connection with the execution of the Common
Stock Purchase Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Director under this Agreement. Director hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. The provisions set forth herein constitute a voting
agreement under Section 218(c) of the Delaware General Corporation Law, as
amended, and, in connection therewith, the Director expressly consents to the
enforcement of this Agreement by specific performance.



--------------------------------------------------------------------------------

4. Certain Restrictions and Covenants of Director. In connection with the
agreements and undertakings of the Director under this Agreement, Director
hereby covenants and agrees that, from the date hereof until the Termination
Date, except as specifically provided herein:

(a) Restrictions on Transfers, Proxies and Non-Interference. Director (in his
capacity of a stockholder) will not:

(i) whether or not for consideration, Transfer any Voting Securities which are
currently owned by or which may be subsequently acquired by Director, unless the
Person receiving such Transfer of Voting Securities Shares executes an
Instrument of Accession in the form attached hereto as Attachment 1 agreeing to
be bound by the terms of this Agreement. As used herein, “Transfer” shall mean
and include any sale, assignment, encumbrance, hypothecation, pledge, conveyance
in trust, gift, transfer by request, devise or descent, or other transfer or
disposition of any kind, including, but not limited to, transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary or by operation of
law, directly or indirectly, of any of the Voting Securities;

(ii) enter into any voting trust agreement, give any proxy or other right to
vote the Shares or take any action that would limit the rights of any holder of
the Voting Securities to exercise fully the right to vote such Voting Securities
that would be in conflict with this Agreement or with the proxy granted hereby;

(iii) enter into any voting arrangement or understanding, whether by proxy,
voting agreement or otherwise, with respect to any of the Voting Securities or
Rights; or

(iv) take any action that would make any of its representations or warranties
contained herein untrue or incorrect or have the effect of preventing or
impeding the Director from performing any of his obligations under this
Agreement.

(b) Stop Transfer; Changes in Subject Shares. Director (in his capacity of
stockholder) agrees with, and covenants to the E*TRADE Directors and to E*TRADE
that (i) this Agreement and the obligations hereunder shall attach to Director’s
Shares and shall be binding upon any person or entity to which legal or
beneficial ownership shall pass, whether by operation of law or otherwise, and
(ii) Director shall not request that the Company register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of Director’s Shares, unless such transfer is made in
compliance with this Agreement.

5. After-Acquired Securities. The undertakings and agreements of the Director
under this Agreement shall apply with respect to the Shares and all equity
securities of the Company which may be acquired by the Director from and after
the date of this Agreement and until the Termination Date.

6. Representations and Warranties. Director hereby makes the following
representations and warranties to the E*TRADE Directors and to E*TRADE:

(a) Rights as to Capital Stock. Director has the sole power and right to vote
and is the record and beneficial owner of the Shares and enters into this
Agreement. Except for this Agreement, there are no agreements on the part of
Director for the voting, purchase, sale, transfer, assignment or other
disposition of any of such Shares and rights or any interest therein. Director
does not have the right and power to vote or dispose of any other shares of any
Common Stock.



--------------------------------------------------------------------------------

(b) Legal Capacity. Director has all necessary legal capacity, right, power and
authority to execute and deliver this Agreement, to grant an irrevocable proxy
to E*TRADE and to perform the undertakings and agreements required to be
performed by Director hereunder, and no consents of third parties (including,
without limitation, any spousal consents) are necessary in connection therewith.

(c) Legal Proceedings. Director is not a party to, subject to or bound by any
agreement or judgment, order, writ, prohibition, injunction or decree of any
court or other governmental entity that would prevent the execution, delivery or
performance of this Agreement by the Director or the exercise of proxy rights by
E*TRADE with respect to such Shares.

(d) Binding Agreement. This Agreement constitutes the legal, valid and binding
agreement of Director, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws of general applicability relating to or affecting enforcement of
creditors’ rights and by general principles of equity.

(e) Absence of Restrictions and Conflicts. Neither the execution and delivery of
this Agreement by Director, nor the consummation of the transactions
contemplated hereby, will breach, violate or constitute an event of default (or
an event which, with the lapse of time or the giving of notice or both, would
constitute an event of default) under, or give rise to any right of termination,
cancellation, modification or acceleration under, or require any consent or the
giving of notice under, any contract or instrument to which Director is party,
in each case which would prevent the Director from performing his, obligations
and undertakings under this Agreement or result in the creation of any liens
with respect to the Shares owned by Director.

(f) Further Assurances. Director will take all action necessary in order that
its representations and warranties set forth in this Agreement shall remain true
and correct at all times until the Termination Date.

7. Termination. This Agreement and all of the obligations contained herein shall
terminate the earlier of (i) the time that neither E*TRADE nor any affiliate of
E*TRADE is individually or collectively a holder of at least 2,200,000 of the
Company’s Common Stock, or (ii) no E*TRADE designee or E*TRADE affiliate
designee is a Director in the Company (by reason initiated by E*TRADE or an
E*TRADE Director) (the “Termination Date”).



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

(a) Notices. All notices, communications and deliveries under this Agreement
shall be made in writing signed by or on behalf of the Party making the same,
shall specify the Section under this Agreement pursuant to which it is given or
being made, and shall be delivered personally or by telecopy transmission or
sent by registered or certified mail (return receipt requested) or by overnight
delivery (with evidence of delivery and postage and other fees prepaid) as
follows:

 

To E*TRADE:   

E*TRADE Information Services, LLC

671 N. Glebe Road

Arlington, Virginia 22203

Attention: Lori Sher, Director, Associate General Counsel

Facsimile No: 571-227-7576

To Company:   

Access Worldwide Communications, Inc

1820 North Fort Myer Drive

4th Floor

Arlington, VA 22209

Attention: Mark Wright, General Counsel

Facsimile No: 800-569-1587

With a copy to:   

Attention:

Facsimile No:

To the Director:   

or to such other representative or at such other address of a party as such
party may furnish to the other parties in writing. Any such notice,
communication or delivery will be deemed given or made (i) on the date of
delivery if delivered in person, (ii) on the first business day after delivery
if sent by overnight mail, (iii) upon transmission by facsimile if receipt is
confirmed or (iv) on the fifth business day after it is mailed by registered or
certified mail.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of E*TRADE, Company, and the Director.

(c) Exhibits and Attachments. The Exhibits and Attachments to this Agreement are
hereby incorporated into this Agreement and are hereby made a part of this
Agreement as if set out in full in this Agreement.

(d) Assignment; Successors in Interest. No assignment or transfer by any Party
of its rights and obligations under this Agreement will be made except with the
prior written consent of the other Parties to this Agreement. This Agreement
will be binding upon and will inure to the benefit of the Parties and their
successors and permitted assigns, and any reference to a Party will also be a
reference to a successor or permitted assign.

(e) Interpretation. The section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement. As used in this Agreement, any reference to the masculine,
feminine or neuter gender shall include all genders, the plural shall include
the singular, and singular shall include the plural. Unless the context



--------------------------------------------------------------------------------

otherwise requires, the term “party” when used herein means a Party hereto.
References herein to a Party or other Person include their respective successors
and assigns. The words “include,” “includes” and “including” when used herein
shall be deemed to be followed by the phrase “without limitation” unless such
phrase otherwise appears. Unless the context otherwise requires, references
herein to Sections, Exhibits and Attachments shall be deemed references to
Sections of, and Exhibits and Attachments to, this Agreement. Unless the context
otherwise requires, the words “hereof,” “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Section or provision hereof. With regard to
each and every term and condition of this Agreement, the parties understand and
agree that the same have or has been mutually negotiated, prepared and drafted,
and that if at any time the parties desire or are required to interpret or
construe any such term or condition or any agreement or instrument subject
thereto, no consideration shall be given to the issue of which party actually
prepared, drafted or requested any term or condition of this Agreement.

(f) Controlling Law. This Agreement will be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
reference to its choice of law rules.

(g) Consent to Jurisdiction. The Parties hereto hereby irrevocably submit to the
exclusive jurisdiction of the courts of the State of Delaware and the Federal
courts of the United States of America located in the State of Delaware solely
in respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the Transaction, and hereby waive, and agree not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof or
thereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the Parties hereto irrevocably agree
that all claims with respect to such action or proceeding shall be heard and
determined in such Delaware state or Federal court. The Parties hereby consent
to and grant any such court jurisdiction over the person of such Parties and
over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8(a) or in such other manner as may be permitted by
applicable Law, shall be valid and sufficient service thereof.

(h) Specific Performance. The Parties acknowledge that damages would be an
inadequate remedy for a breach of this Agreement and that the obligations of the
Parties shall be specifically enforceable. In addition to any other legal or
equitable remedies to which E*TRADE would be entitled, in the event of a breach
or a threatened breach of this Agreement by any Director, E*TRADE shall have the
right to obtain equitable relief, including (but not limited to) an injunction
or order of specific performance of the terms hereof from a court of competent
jurisdiction.

(i) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one of such counterparts. Each Party may execute this Agreement on a
facsimile of the Agreement. In addition, electronic signatures (including
facsimile and .pdf signatures) of authorized signatories of any Party shall be
valid and binding and delivery of an electronic signature (including facsimile
and .pdf signatures) by any Party shall constitute due execution and delivery of
this Agreement.

(k) Third Party Beneficiaries. Nothing expressed or implied in this Agreement is
intended, or will be construed, to confer upon or give any Person (including any
client, customer, employee or partner of the Parties) other than the Parties,
and their successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement. All provisions hereof shall
be personal solely among the Parties to this Agreement.

(l) Integration. This Agreement and the documents executed pursuant to this
Agreement, together with the Common Stock Purchase Agreement, and the other
transaction documents, supersedes all negotiations, agreements and
understandings among the Parties with respect to the subject matter of this
Agreement and constitutes the entire agreement among the Parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

 

E*TRADE INFORMATION SERVICES, LLC

By:

 

 

Its:

  ACCESS WORLDWIDE COMMUNICATIONS, INC.

By:

 

 

Its:

  DIRECTOR:

/s/ Shawkat Raslan

Name:

 

Shawkat Raslan